259 S.W.3d 60 (2008)
STATE of Missouri, Respondent,
v.
Givon O. CLEMONS, Appellant.
No. WD 67783.
Missouri Court of Appeals, Western District.
April 15, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 27, 2008.
Application for Transfer Denied August 26, 2008.
Susan Hogan, Office of Public Defender, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Anna L. Bunch, *61 Office of Attorney General, Jefferson City, MO, for respondent.
Before PAUL M. SPINDEN, Presiding Judge, JAMES M. SMART, JR., Judge, and JOSEPH M. ELLIS, Judge.

ORDER
Givon Clemons appeals the circuit court's judgment convicting him, after a bench trial, of two counts of murder in the first-degree and two counts of armed criminal action. We affirm in this per curiam order entered pursuant to Rule 30.25(b).